Citation Nr: 1725281	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease, cervical spine, with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran perfected an appeal as to the issue of service connection for a splenectomy.  See VA Form 9 filed March 2010.  He subsequently withdrew his appeal as to that issue prior to certification of the present appeal to the Board. Therefore, that issue is no longer in appellate status.  See 38 C.F.R. § 20.204 (2016).


FINDING OF FACT

A cervical spine disability did not manifest in service and has not been shown to be etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for the residuals of an injury to the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  Standard letters sent to the Veteran in March 2009 and October 2009 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and military personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not establish a neck injury or condition in service and the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist has been met

II. Analysis

The Veteran seeks service connection for a neck disability.  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2016).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2015).

Additionally, service connection for certain chronic diseases, such as arthritis, will be presumed when the disease develops to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A current neck disability is shown.  VA treatment records during the pendency of the appeal show treatment for degenerative disc disease and degenerative joint disease of the cervical spine.

Although a current cervical spine disability has been established, there is no evidence of a neck or cervical spine injury or condition in service; and no competent and probative evidence linking the current cervical spine disabilities to service.  The Veteran has not asserted that his neck disability is related to any service-connected disability.  

Service treatment records show that upon entry into service, the Veteran was in good health; a cervical spine condition was not noted.  There are no complaints of pain or discomfort, or injury involving the neck or cervical spine in service.  No treatment records or clinical examinations show an abnormality of the cervical spine while in service.  

Given that neck or cervical spine abnormalities were not assessed in service, and given that the Veteran's first complaint and documented treatment for neck pain was many years after service, the Board finds that a cervical spine disability did not have onset during service per 38 C.F.R. § 3.303(a).  

In addition to arthritis not being shown in service, a continuity of symptomatology is not established so as to presume a nexus for arthritis, as a chronic disease under 38 C.F.R. § 3.303(b).  The evidence shows that the Veteran first sought treatment for his neck in 1996, at least four years after separation from service, and contemporaneous with a motor vehicle accident.  Prior to 1996, the record is replete with complaints of back pain or other conditions, but silent for complaints of neck pain or discomfort.  A continuity of symptomatology is neither shown nor asserted by the Veteran in this case.

To the extent the Veteran has arthritis of the cervical spine, the evidence does not establish that this disability manifested to a compensable degree within a year of separation from service in 1992, so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  

There is no competent evidence of a nexus between a current neck disability and active service.  The Board has reviewed the entire claims file, which includes numerous VA treatment records dating back to at least 1983.  These, and subsequent VA treatment records, reflect a long history of chronic lower back pain.  Complaints of neck pain are shown beginning in October 1996, with a neck injury sustained during a motor vehicle accident.  See, VA clinical notes dated in October 1996 and December 1996.  At a Gulf War clinic evaluation in June 1999, the Veteran asserted that his neck pain had begun five years prior, which the Board notes is several years after service.  None of the post-service medical records include any findings or opinions linking the Veteran's neck conditions to military service.  

To the extent that the Veteran asserts his current cervical spine conditions are related to service, he is not competent to do so.  The Veteran is competent to describe the onset and nature of neck pain as this is within the realm of his personal experience.  38 C.F.R. § 3.159.  Lay testimony is competent as it relates to symptoms of an injury or illness, which are within the realm of one's personal knowledge; this means that the symptoms are observable through the use of one of the five senses.  However, cervical spine degenerative disc disease and osteoarthritis are not simple medical conditions which a lay person is qualified to diagnose, or provide opinions with regard to causation and etiology.  No factual foundation has been established to show the Veteran is qualified through specialized education, training, or experience to offer opinions with regard to causation and etiology.  For these reasons, his lay opinion is not competent evidence of a causal relationship or nexus between the current cervical spine conditions and his military service.

The Veteran has not been afforded with a medical examination in connection with his claim.  However, in the absence of any competent, credible evidence of a possible association with service, VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a medical opinion.  He has not reported that neck symptoms had onset during service or that he sustained any relevant neck injury in service.  Therefore, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for degenerative disc disease, cervical spine, with osteoarthritis, is denied.




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


